Plaintiff, contending that he was engaged to superintend the construction of an apartment house and to do the carpenter work thereon, *Page 229 
and that when the superintendence was one-third done and the carpenter work not yet begun he was discharged and his contract terminated, brought this suit claiming damages $2,600 for work done as superintendent, and $1,550 loss of prospective profits on the carpenter contract, and had verdict and judgment for $2,000. Defendant brings error, urging chiefly that he was entitled to verdict directed in his favor.
The case was for the jury. Plaintiff had positive testimony that he was engaged as superintendent, that he was to have been paid therefor $8,000, that he rendered very considerable service, one-third of the whole, and he had corroborative evidence, including testimony of other witnesses. This is sufficient to sustain the verdict.
A number of excerpts from the charge are set forth as erroneous, but upon reading the context no reversible error appears. The court in his charge in one instance referred to plaintiff's claim respecting superintendence as a demand for loss of profits whereas his claim was for compensation for services performed. We think the jury could not have been misled. All the evidence in this regard was directed to the amount and value of services actually performed, not to loss of profits. No other question need be discussed. We find no reversible error.
Judgment affirmed.
WIEST, C.J., and BUTZEL, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred. McDONALD, J., took no part in this decision. *Page 230